Per Curiam.

The defendant has shown no reason why he did not give his discharge in evidence, or plead it puis ■ dar. cont. and having neglected to make his proper defence, we will not interfere to help him.
In an ordinary case, and with a, more meritorious defence, the court would not relieve after so great a laches.(a)
Rule refused.

 Cross v. Hobson, 2 Caines’ R. 102. Ackerman v. Van Houton, 5 Halstead, 332. Mechanics’ Bank v. Hazard, 9 Johns. R. 392. And see Cost v. Riley, 18 id. 54 ; and Desobry v. Morange, id. 336.